pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding challenging a prison disciplinary determination finding him guilty of a movement regulation violation. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Medina v Senkowski, 309 AD2d 1122 [2003]).
Cardona, EJ., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.